DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CN2020/107135 filed August 5, 2020, which claims foreign priority to Chinese Document No. 202010053002.2 filed January 17, 2020.
Status
This Office Action is in response to Applicants' Amendment filed on August 10, 2021 in which Claims 2 and 3 are cancelled,  Claims 1, 7 and 10 are amended to change the breadth and scope of the claims, and new Claims 11 and 12 are added.  Claims 1 and 4-12 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed August 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4-12 are also rejected for the same reason since these claims do not clarify this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

	Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over LU-TIAN FENG (Studies on Corn Starch Modified by Citric Acid, Journal of Shenyang University Of Chemical Technology, 2011, pp.105-109, vol.25, no.02, provided with the IDS filed 8/19/2021) in view of Norris et al (US Publication No. 2015/0342228 A1, provided with the attached PTO-892),  KAI WANG (Study on the optimal preparation condition of citrate starch, Food & Machinery, 2011, pp. 140-159, Vol. 27, 0.4, provided with the IDS filed 8/19/2021) and Yuan Cui et al (CN 102161707 A, provided with the IDS filed 8/19/2021).
	Applicants claim a method for preparing modified starch with a high degree of substitution, comprising the following steps: (1) preparing a citric acid aqueous solution; (2) adding starch into the citric acid aqueous solution for a reaction for a. period of time to get a mixture of the citric acid and the starch; (3) placing the mixture of the citric acid and the starch obtained from step (2) under a condition of infrared radiation for a reaction for a period of time to get modified starch with a high degree of substitution; wherein an intensity of the infrared radiation in step (3) is 250ºC, a reaction time of the infrared radiation is 5 min to 7 min; the infrared radiation is mid-infrared radiation, with a wavelength ranging, from 3.2 μm to 7.6 μm.
	The Feng et al reference discloses a method that involves citric acid and corn starch being used as materials to prepare citrate starch (CCS) wherein the effect of mass ratio or citric acid and starch, reaction temperature, reaction time and reaction pH value on the DS of CCS was studied.  The Feng et al reference discloses optimum conditions include the mass ratio of starch and citric acid at 2:1, reaction time at 5 hours at the temperature of 120ºC, and pH value being controlled to 3.  The Feng et al reference discloses the degree of the citrate corn starch was 1.44 and the product structure was characterized by infrared and X-ray Powder Diffraction.  The mass ratio of starch and citric acid, reaction time and temperature disclosed in the Feng et al reference fall within the mass ratio of starch and citric acid of 1:5 to 5:1 recited in current 
	The currently claimed method for preparing modified starch differs from the citrate starch preparation disclosed in the Feng et al reference by subjecting the mixture of citric acid and starch to infrared radiation.
	The Norris et al publication discloses an infrared processing technology for the production of dried ingredients (see title), whereby the Norris et al publication specifically discloses infrared heating of a solution comprising starch at an infrared radiation wavelength specifically between 1 and 12 micrometers (see paragraph no. [0009]), which covers the infrared radiation treatment at a wavelength ranging from 3.2 micrometers (i.e., μm) to 7.6 μm recited in current Claim 1. The similar infrared radiation wavelength disclosed in Norris et al publication to the claimed infrared radiation wavelength disclosed in current Claim 1 further suggests the infrared radiation intensity and infrared radiation reaction time recited in current Claim 1.
	The Wang et al reference discloses a high degree of substitution of citrate starch was prepared through the reaction of using corn starch with esterifiable agent under dry condition at a reaction time of 7 hours, reaction temperature 130ºC, pH 3.0, and citrate concentration of 45%.   The citrate concentration of 45% disclosed in the Wang et al reference fall within the mass concentration of citric acid  in the citric acid aqueous solution of 20% to 70% recited in current Claim 4, the reaction temperature 130ºC disclosed in the Wang et al reference fall within the heating of between 50ºC and 150ºC recited in current Claim 11, and the reaction time disclosed in the Wang et al reference embraces the 5 hours reaction recited in current Claim 11.
	The Yuan Cui et al CN publication discloses a method for preparing citric acid esterified starch that comprises dissolving the citric acid in pure water, regulating the pH
value to 3.5 by using sodium hydroxide, preparing a solution of citric acid, mixing starch and the prepared solution to obtain thick starch slurry, uniformly paving in a stainless steel tray for preservation, oven drying, smashing, and sieving to obtain a finished product.  The oven drying, smashing, and sieving disclosed by the Yuan Cui et al CN publication embraces steps of drying the mixture of citric acid and starch, then crushing and sieving, and collecting sieved powder that is recited current Claims 6-9 and 12. 

One of ordinary skill in this art would be motivated to combine the teaching of the Feng et al reference with the teaching of the Norris et al publication, the Wang et al reference, and the Yuan Cui et al CN publication to reject the current claims since each of the references disclose preparation of starch products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate mass ratio of starch and citric acid at 2:1, and reaction time at 5 hours at the temperature of 120ºC as disclosed in the Feng et al reference with an infrared radiation wavelength treatment that falls between 1 and 12 micrometers, using a citrate concentration of 45%, and performing oven drying, smashing, and sieving to obtain a finished product in view of the recognition in the art, as suggested by the Norris et al publication, the Wang et al reference, and the Yuan Cui et al CN publication, that such method steps would improve the digestion properties of natural starch by mixing starch with a citric acid solution.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623